Morris, J.
Appellant assigns as error (1) the consideration by the court of defendant’s confession without adequate or proper determination that the same was freely and voluntarily given, and (2) the sentences imposed constituted cruel and unusual punishment under the circumstances.
Counsel for appellant candidly states in his brief that he has carefully investigated and finds no support for his assignments of error but asks that the Court review the record. This we have done.
We find, upon a careful examination of the record and. the . evidence, that evidence as to defendant’s signed waiver of rights and *408confession was admitted in each instance without objection and that defendant himself, on questioning by the court, stated that he was guilty of the charges but that the two others he implicated in his confession were not; that his statement was true as to him but not true as to the others.
The sentences imposed were within the statutory limit.
Defendant was represented by counsel, entered a plea of guilty, reiterated his guilt in open court, and received sentences within the limits provided by statute.
No error.
Mallabd, C.J., and Campbell, J., concur.